                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


LELAND MCRAE,                                    §
                                                 §
                   Plaintiff,                    §                SA-19-CV-00945-DAE
                                                 §
vs.                                              §
                                                 §
AMERICAN PROTECTIONS PLANS                       §
LLC, JOHN AND/OR JANE DOES,                      §
DANIEL SOLANO, POALA LAWSON,                     §
JOHN GREER, LENNY SCHWARTZ,                      §
MIKE SHEA, STANLEY LOSEILLE,                     §
ALFREDO DEFFAUT, JASON ZOBLER,                   §
SCOTT KENNEDY, JOHN GREER,                       §
MATHEY PERRY, SALES TRAINEE                      §
02, JANE DOE,                                    §
                                                 §
                   Defendants.                   §

                   ORDER RESCHEDULING TELEPHONIC HEARING

       Before the Court is the above-styled and numbered cause of action, in which there is a

telephonic hearing set for 1:30 p.m. on April 7, 2020. Due to the COVID-19 Pandemic, the

Court is consolidating its civil settings and will therefore reschedule this telephonic hearing for

April 10, 2020 at 10:30 a.m. The Court will also add the two recently filed discovery motions to

the April 10 hearing.

       IT IS THEREFORE ORDERED that Plaintiff’s Second Motion to Compel Discovery

[#40], Plaintiff’s Third Motion to Compel Discovery [#56], and Plaintiff’s Opposed Motion for

Issuance of Subpoena [#58] are set for a telephonic hearing at 10:30 a.m. on April 10, 2020.

       As previously ordered, the parties must appear by phone for the conference and are

directed      to        contact    Valeria       Sandoval,       Courtroom        Deputy,        at

chestney_chambers@txwd.uscourts.gov to obtain call-in instructions at least 24 hours in




                                                1
advance of the conference. The use of speaker phones is prohibited during a telephonic

appearance.

      IT IS SO ORDERED.

      SIGNED this 27th day of March, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                             2
